20-12976-jlg        Doc 19   Filed 02/09/21 Entered 02/09/21 00:49:29           Main Document
                                          Pg 1 of 15



                                             Hearing Date: February 18, 2021
                                                   Time: 10:00 a.m. (prevailing Eastern Time)

ROSEN & ASSOCIATES, P.C.
Counsel to 250 E. 87 Owners Corp.
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100
Sanford P. Rosen
Paris Gyparakis

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                         Chapter 7
 NEWBURY OPERATING LLC,
                                                         Case No. 20–12976 (JLG)
                               Alleged Debtor.



          RESPONSE IN OPPOSITION TO MOTION TO DISMISS INVOLUNTARY
          BANKRUPTCY PETITION OR, ALTERNATIVELY, FOR ABSTENTION

               250 E. 87 Owners Corp., petitioning creditor (“Petitioner” or the “Co-Op”),

through its counsel, Rosen & Associates, P.C., as and for its response (the “Response”) in

opposition to Newbury Operating LLC’s Motion to Dismiss Involuntary Bankruptcy Petition or,

Alternatively, for Abstention [Doc. No. 17] (the “Dismissal Motion”) filed by Newbury Operating

LLC (the “Alleged Debtor”), respectfully represents as follows:

                               PRELIMINARY STATEMENT

               1.      Through its Dismissal Motion, the Alleged Debtor goes to great lengths to

describe this as a two-party dispute, “filed solely to collect rent” as to which Petitioner has an

adequate remedy in state court. See DISMISSAL MOT. p. 5. But this mischaracterization of the events

precipitating the commencement of this case, is simply a convenient story line designed to shelter
    20-12976-jlg         Doc 19   Filed 02/09/21 Entered 02/09/21 00:49:29            Main Document
                                               Pg 2 of 15



itself from the entry of an order for relief by fitting comfortably in fact patterns of cases that support

dismissal.

                    2.      The Alleged Debtor seeks dismissal, not to continue the litigation of the

State Court Action1 with an eye towards somehow reviving the lease and preserving its rights; but

rather, for the sole purpose of continuing to divest itself of operating revenue for the benefit of its

affiliated entities through a centralized cash management system that is little more than a

fraudulent conveyance mechanism. To dismiss for this purpose would be at odds with all the cases

the Alleged Debtor relies upon and an affront to this Court’s purpose as a court of equity.

                    3.      As articulated by Judge Lifland:

                            the involuntary petition ensure[s] that earnest creditors
                            promptly receive all of the rights and protections afforded by
                            the bankruptcy laws, lest the assets of the estate be
                            squandered and secreted away by a financially troubled or
                            dishonest debtor

Matter of B. D. Intern. Discount Corp., 15 B.R. 755 (1981) (citing REPORT OF THE COMMISSION

ON THE BANKRUPTCY LAWS OF THE UNITED STATES               (1973) Part I at 186).

                    4.      Thus, and for all the reasons outlined below, the Dismissal Motion must be

denied.

                            FACTUAL & PROCEDURAL BACKGROUND

               A.        The Terminated Lease

                    5.      Petitioner is a cooperative housing corporation, duly incorporated and

existing under the laws of the State of New York, and the owner of certain real property located at

250 East 87th Street, New York, New York (the "Building").




1
    As defined in the Dismissal Motion
                                                      2
20-12976-jlg        Doc 19   Filed 02/09/21 Entered 02/09/21 00:49:29            Main Document
                                          Pg 3 of 15



               6.      Upon information and belief, the Alleged Debtor is a limited liability

company, duly authorized to conduct business within the State of New York, with a principal place

of business within the City and State of New York.

               7.      Since 2013, the Alleged Debtor has occupied the parking garage area of the

Building (the “Garage”), pursuant to a lease agreement dated December 31, 2012 (the “Lease”)

by and between Petitioner, as landlord, and the Alleged Debtor, as tenant, for the parking and

storage of passenger motor vehicles, and bicycles, car sharing and electronic car charging, for a

term commencing on January 1, 2013 and expiring on December 31, 2024.

               8.      The Alleged Debtor has failed to pay rent for the Garage since April of

2020, although it has continued, without interruption, to conduct business in the ordinary course.

Indeed, during the pandemic, the Alleged Debtor received monthly parking fees from its

approximately two hundred twenty (220) monthly customers who pay between $325 and $425 per

month. See Motion for Appointment of Interim Chapter 7 Trustee [Doc. No. 7] (hereinafter, the

Trustee Motion”) ¶ 5; Pretsfelder Affidavit [Doc. No. 7-1] ¶ 11.

               9.       Petitioner sued the Alleged Debtor in the Supreme Court of the State of

New York, seeking a money judgment for amounts then due under the Lease, but the Alleged

Debtor failed to timely respond to the complaint. Only after moving for the appointment of a

receiver did the Alleged Debtor serve an answer, which Petitioner rejected as untimely. See

Pretsfelder Aff. [Doc. No. 7-1] ¶¶ 5-9.

               10.     As a result of the Alleged Debtor’s breach of the Lease, Petitioner—which

relies on the rent the Alleged Debtor is obligated to pay under the Lease to satisfy its own monthly

payment obligations—has been unduly burdened and its ability to conserve, maintain and preserve

the Building has been compromised. See id. ¶¶ 11-13.

                                                 3
20-12976-jlg      Doc 19     Filed 02/09/21 Entered 02/09/21 00:49:29            Main Document
                                          Pg 4 of 15



               11.     Thus, on December 28, 2020 (the “Petition Date”), Petitioner commenced

this case by filing an involuntary petition for relief (the “Involuntary Petition”) against the

Alleged Debtor under chapter 7 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New

York (the “Bankruptcy Court”).

               12.     On January 8, 2021, Petitioner filed the Trustee Motion and, pursuant to the

Order Granting Ex Parte Motion to Shorten Notice Period and Schedule Expedited Hearing on

Motion for Appointment of Interim Chapter 7 Trustee [Doc. No. 9], a hearing was held on the

Trustee Motion on January 14, 2021.

               13.     The parties have since agreed to resolve the Trustee Motion pursuant to a

stipulation and order whereby the Alleged Debtor has agreed that pending the entry of an order

adjudicating the Involuntary Petition, it would maintain the suspension of recurring cash sweeps

which suspension was initiated on or about January 15, 2021; provided, however, the Alleged Debtor

would make disbursements from revenue to satisfy its ordinary course operating expenses payable

during the period of January 15, 2021 through and including the date of the entry of an order

adjudicating the Involuntary Petition.

               14.     The Alleged Debtor further agreed that within five (5) business days of entry

of the stipulated order, funds swept from its account from December 29, 2020 through January 15,

2021 would be returned to the Alleged Debtor, net of the Alleged Debtor’s ordinary course operating

expenses payable during that period, and such funds would remain in the Alleged Debtor’s bank

account pending the entry of an order adjudicating the Involuntary Petition.

               15.     On January 19, 2021, the Alleged Debtor filed the Dismissal Motion,

disingenuously claiming that this case was filed as some sort of litigation tactic. As discussed

                                                 4
20-12976-jlg      Doc 19     Filed 02/09/21 Entered 02/09/21 00:49:29            Main Document
                                          Pg 5 of 15



below, the only “tactic” here is the Alleged Debtor’s “cash management system” designed to

fraudulently convey assets to related entities under the guise of a sophisticated cash management

system for its indirect parent–the Icon Parking Holdings LLC (“Icon”).

           B.     The Alleged Debtor’s Cash Management System

                16.    According to the Supplemental Declaration of John D. Smith (the “Smith

Declaration”), the CEO of Icon, submitted in support of the Dismissal Motion as Exhibit 2, the

Alleged Debtor is a participant in a cash management system administered by Icon, whereby all

of the Alleged Debtor’s cash is swept daily into a centralized funding account and, as part of its

administrative services rendered to the Alleged Debtor as well as other affiliated garage entities,

Icon purportedly disburses funds in payment of the Alleged Debtor’s obligations, including, for

example, payroll, insurance, and rent. See SMITH DECL. ¶¶ 4-7 (“Icon utilizes a centralized and

integrated cash management system which provides established mechanisms for the collection,

management, and disbursement of funds used in the operation of the parking garage entities…”).

                17.    The Smith Declaration also states that that during the 20-day period from

December 28, 2020 to January 16, 2021, the Alleged Debtor generated $96,247.83 in revenue and

paid $16,402.44 in expenses excluding rent. See id. ¶ 8. Thus, during that period, approximately

$70,000 was swept, but not disbursed on behalf of the Alleged Debtor.

                18.    On January 15, 2021, apparently in response to Petitioner’s Trustee Motion,

Mr. Smith directed that the daily sweep from the Debtor’s bank account be turned off. See id. ¶ 9.

                19.    Petitioner believes that what occurred during the period of December 28,

2020 to January 16, 2021, is illustrative of the disposition of the Alleged Debtor’s revenue since it

stopped paying rent. In other words, through the daily sweeps, the Alleged Debtor has regularly

and systematically been remitting to Icon an amount of revenue sufficient to pay most, if not all,


                                                 5
20-12976-jlg       Doc 19     Filed 02/09/21 Entered 02/09/21 00:49:29              Main Document
                                           Pg 6 of 15



of its rent, but Icon has not paid the rent. Instead, the funds were deposited into the so-called

“paymaster account” and intermingled with the funds of other of Icon’s garage entities.

                 20.    Petitioner believes this systematic sweep of the Alleged Debtor’s revenue

coupled with the failure to remit the proceeds in payment of rent to be a systematic fraudulent

conveyance of the Alleged Debtor’s property at the expense of Petitioner, and thus, absent the

entry of an order for relief, the Alleged Debtor will continue in its quest to divert its assets.

                 21.    Thus, Petitioner filed the Involuntary Petition and moved for an interim

trustee: (i) to prevent the further dissipation of assets through the service of a chapter 7 trustee;

and (ii) enable the trustee to prosecute claims of the estate for the recovery of dissipated assets and

for breaches of fiduciary duties by officers and directors of the Alleged Debtor. These purposes

are well beyond the powers of a state court receiver and implicate core bankruptcy matters that

can only be addressed in this Court. The Alleged Debtor’s arguments to the contrary should be

rejected.

                                           DISCUSSION

      I.    THE INVOLUNTARY PETITION SATISFIES SECTION 303(h) OF THE
            BANKRUPTCY CODE

                 22.    Under section 303(h)(1) of the Bankruptcy Code, when a petition is timely

controverted, “the court shall order relief against the debtor in an involuntary case ... [only if] the

debtor is generally not paying such debtor’s debts as such debts become due unless such debts are

the subject of a bona fide dispute as to liability or amount.” See 11 U.S.C. § 303(h).

            A.     Petitioner’s Claim is Not the Subject of a Bona Fide Dispute

                 23.    Petitioner is now owed over $900,000 and even the Alleged Debtor

concedes that the claim is not subject to a bona fide dispute. See 11 U.S.C. § 303(b)(1); see also

In re Onyx Telecommunications, Ltd., 60 B.R. 492, 495 (Bankr. S.D.N.Y. 1985) (“This court is of

                                                   6
20-12976-jlg      Doc 19     Filed 02/09/21 Entered 02/09/21 00:49:29              Main Document
                                          Pg 7 of 15



the opinion that the mere existence of a proceeding in another court in which the Debtor has filed

an answer generally denying the allegations of the complaint and asserting assorted affirmative

defenses and counterclaims, while concededly establishing the existence of a dispute, does not as

a matter of law, without more, establish the existence of a “bona fide” dispute.”) (emphasis added);

In re Bimini Island Air, 370 B.R. 408, 413 (Bankr. S.D. Fla. 2007) (finding debtor’s mere desire

not to pay debts insufficient to create a bona fide dispute as to amount or liability).

                24.    The only issue before this Court is whether or not the Alleged Debtor is

“generally paying its debts as they become due.”

           B.     There is No Dispute That the Alleged Debtor is “Generally Not Paying its
                  Debts as They Become Due”

                25.    The Alleged Debtor argues that it is “generally paying its debts to its trade

creditors as they become due except for its debt to [Petitioner] for the reasons set forth herein.”

See DISMISSAL MOT. ¶ 35. However, as discussed below, that is not the test.

                26.    Notably, the Alleged Debtor does not deny the fact that Petitioner is owed

approximately $900,000 and acknowledges receiving $96,247 in revenue during the first two

weeks of January while paying only $16,402 in expenses. See SMITH DECL. ¶ 8.

                27.    Unfortunately for the Alleged Debtor however, the “generally not paying

standard” does not consider whether a debtor can pay its debts when due, but only whether the

debtor is actually paying its debts when due. See COLLIER ON BANKRUPTCY ¶ 303.31 (Alan N.

Resnick & Henry J. Sommer eds., 16th ed. 2014); see also B.E. Int’l Disc. Corp. v. Chase

Manhattan Bank, N.A. (In re B.D. Int’l Disc. Corp.), 701 F.2d 1071, 1076 (2d Cir. 1983) (noting

Congressional compromise in which the phrase “is generally not paying” was substituted for “is

generally unable to pay”).



                                                  7
20-12976-jlg      Doc 19      Filed 02/09/21 Entered 02/09/21 00:49:29              Main Document
                                           Pg 8 of 15



                28.     Courts in this Circuit have held that the “generally not paying” test calls for

the consideration of four factors: “(1) the number of unpaid claims; (2) the amount of such claims;

(3) the materiality of the non-payments; and (4) the debtor's overall conduct of its financial affairs.”

See In re Paper I Partners, L.P., 283 B.R. 661, 677 (Bankr. S.D.N.Y. 2002); In re Euro-American

Lodging Corp., 357 B.R. 700, 713 (Bankr. S.D. N. Y. 2007) (citing In re Fischer, 202 B.R. 341,

350 (E.D.N.Y.1996)); In re Manolo Blahnik USA, Ltd., 619 B.R. 81, 99 (Bankr. S.D.N.Y. 2020).

                29.     Thus, in determining whether the alleged debtor is generally not paying its

debts as they become due, the Bankruptcy Court considers not only the number of creditors that

are unpaid, but the proportion of debt that remains unpaid. See e.g., In re All Media Properties 5

B.R. 126, 143 (Bankr. S.D. Tex. 1980) (nonpayment of a single debt comprising 98% of the total

debt meets the generally-not-paying standard); In re B. D. Int'l Discount Corp., 15 B.R. 755, 763

(Bankr. S.D.N.Y. 1981) (same); In re Concrete Pumping Serv., Inc., 943 F.2d 627 (6th Cir. 1991).

                30.     To be sure, “[t]here is substantial authority for the proposition that even

though an alleged debtor may owe only one debt … an order for relief may be granted where such

debt or debts are sufficiently substantial to establish the generality of the alleged debtor's default.”

In re Fisher, 202 B.R. 341, 350-51 (E.D.N.Y.1996); In re Euro-American Lodging Corp., 357

B.R. at 713 (“the failure to pay just one significant creditor can support a finding that the debtor is

generally not paying its debts.”); In re Century/ML Cable Venture, 294 B.R. 9, 31 n. 37

(Bankr.S.D.N.Y.2003) (“The failure to pay a single debt can satisfy the requirement of generality

where the debt is sufficiently substantial.”); Concrete Pumping, 943 F.2d 627 (holding that a debtor

in default of 100% of its obligations to one creditor is not paying its debts as they become due); In

re Garland Coal & Mining Co., 67 B.R. 514, 521 (Bankr.W.D.Ark.1986) (holding that a debtor

who paid less than 50% of his total debt is generally not paying his debts as they come due); Matter

                                                   8
20-12976-jlg      Doc 19     Filed 02/09/21 Entered 02/09/21 00:49:29             Main Document
                                          Pg 9 of 15



of International Teldata Corp., 12 B.R. 879 (Bankr. D. Nev. 1981) (debt that represents 90% of

the debtor's total indebtedness constitutes failure to "generally" pay debts as they become due …

even if the debtor is not in default to its other creditor); In re Kreidler Import Corp., 4 B.R. 256

(Bankr. D.Md. 1980) (nonpayment of one debt constituting 97% of debtor’s total 40 indebtedness

held to constitute general nonpayment).

                31.    Here, unlike other businesses, other than very few trade creditors and

payroll, Petitioner constitutes the Alleged Debtor’s singular substantial recurring creditor. See

Reply to Objection to Motion for Appointment of Interim Chapter 7 Trustee [Doc. No. 14], Ex. A

(Income Statement) (indicating that the rent due to Petitioner constitutes over 65% of the Alleged

Debtor’s operating expenses).

                32.    Thus, Petitioner submits that if the Debtor is not paying Petitioner in the

ordinary course, it is, by definition, “generally not paying its debts as they become due.” See Matter

of Hill, 5 B.R. 79, 82 (Bankr. D. Minn. 1980) (Debtor cannot choose to pay small, insignificant

debts while failing to pay substantial judgments and be found to be generally paying its debts).

                33.    Even if the Court is reluctant to find that the Alleged Debtor was generally

not paying its debts as they became due, the Court should enter an order for relief based on the

special circumstances of this case of the Alleged Debtor’s “fraud, artifice or scam.”

           C.     Special Circumstances Justify the Filing of the Involuntary Petition

                34.    Under the “special circumstances doctrine” even a single creditor may

establish a case for involuntary bankruptcy upon a showing of “special circumstances amounting

to fraud, trick, artifice or scam.” In re 7H Land & Cattle Co., 6 B.R. 29 (Bankr. D. Nev. 1980); In

re Evans, 1997 Bankr. LEXIS 1073, *15 (Bankr. E.D. Va. June 6, 1997); In re Concrete Pumping

Serv., Inc., 943 F.2d 627, 630 (6th Cir. 1991).


                                                  9
20-12976-jlg      Doc 19      Filed 02/09/21 Entered 02/09/21 00:49:29               Main Document
                                           Pg 10 of 15



                35.     In 7H Land, the bankruptcy court held that the petitioner (and sole creditor)

proved that “special circumstances” warranted entry of an order for relief, when the alleged debtor

used uncollectible deposits (funded by the petitioner) to pay other creditors. See In re 7H Land &

Cattle Co., 6 B.R. 29 (Bankr. D. Nev. 1980); see also In re Moss, 249 B.R. 411, 424 (Bankr. N.D.

Tex. 2000) (alleged fraudulent transfers to or for the benefit related entities and inability to identify

the whereabouts of corporate assets constitute special circumstances justifying a single petitioning

creditor).

                36.     Here too, Petitioner has shown special circumstances allow entry of an order

for relief, as the testimony of Mr. Smith clearly articulates the Alleged Debtor’s “scheme” to use

its revenue to satisfy the obligations of related entities. See In re Norriss Bros. Lumber Co., 133

B.R. 599, 608 (Bankr. N.D. Tex. 1991) (purported fraudulent conveyances and preferential

transfers constituted special circumstances); In re H.I.J.R. Properties Denver, 115 B.R. 275, 278

(Bankr. D. Colo. 1990) (possible recovery of preferential transfer under 11 U.S.C. § 547 justified

single creditor involuntary petition); In re B.D. Int'l Discount Corp., 13 B.R. 635, 638 (finding

special circumstances when financial manipulations required appointment of trustee).

     II.     NO CAUSE EXISTS WARRANTING DISMISSAL UNDER SECTION 707(a)
             OF THE BANKRUPTCY CODE

                37.     The plain language of section 303 of the Bankruptcy Code does not

explicitly require that an involuntary petition be filed in good faith. In re Vincent J. Fasano Inc.,

55 B.R. 409, 418 (Bankr. N.D. N.Y. 1985).

                38.     Nevertheless, courts in this District have held that an involuntary chapter 7

case may be dismissed for “cause” under Bankruptcy Code section 707(a) when filed in bad faith.

See In re Murray, 565 B.R. 527 (S.D.N.Y. 2017), aff'd, 900 F.3d 53 (2d Cir. 2018).



                                                   10
20-12976-jlg     Doc 19      Filed 02/09/21 Entered 02/09/21 00:49:29           Main Document
                                          Pg 11 of 15



               39.    However, a presumption of good faith rests upon the petitioning creditor

and the burden of proving bad faith rests with the debtor. See In re Bayshore Wire Products Corp.,

209 F.3d 100, 105 (2d Cir. 2000); In re Fox Island Square Partnership, 106 B.R. 962, 967 (Bankr.

N.D.Ill. 1989). The standard of proof is not a light one, as courts have required “nearly

unconscionable behavior before finding bad faith.” See United States Fidelity & Guaranty Co. v.

DJF Realty & Suppliers, Inc., 58 B.R. 1008, 1011 (N.D.N.Y. 1986) (Court relied on cases

requiring either “wicked indifferen[ce]” to the truth of allegations or proof that the petition was

filed “groundlessly, with intent to harass, vexatiously or oppressively”) (citing In re Trans High

Corp., 3 B.R. 1, 4 (Bankr. S.D.N.Y. 1980) and In re Howard, Neilsen & Rush, Inc., 2 B.R. 451

(Bankr. N.D. Tenn. 1979)).

               40.    Here, the Alleged Debtor tries to argue that cause exists to dismiss the

petition pursuant to section 707(a) of the Bankruptcy Code because this proceeding constitutes an

improper or duplicative use of the bankruptcy system. See DISMISSAL MOT. ¶¶ 12-13.

               41.    However, even the court in In re Murry held that, “the existence of a two-

party dispute does not, by itself, warrant dismissal of a case where there are other legitimate

bankruptcy objectives to achieve, it is [merely] a factor … considered…” In re Murray, 543 B.R.

484, 493 (Bankr. S.D.N.Y. 2016) (emphasis added).

               42.    The Alleged Debtor also acknowledges that there were at least two other

creditors as of the Petition Date, not including “accrued labor, tax and benefit payments for the

union employees who work at the Garage.” See SMITH DECL. ¶ 7.

               43.    In any event, as several courts have noted, the filing of an involuntary

petition by a single creditor is not only clearly authorized by the Bankruptcy Code, but consistent

with its promise to provide an “equal distribution of the debtor's property among each class of

                                                11
20-12976-jlg      Doc 19     Filed 02/09/21 Entered 02/09/21 00:49:29             Main Document
                                          Pg 12 of 15



creditors without preferential treatment.” In re Caucus Distributors, Inc., 106 B.R. 890, 928

(Bankr. E.D. Va. 1989) (citing involuntary petitions under the new Bankruptcy Code, 97 Banking

L.J. 292); In re Leslie Fay Companies, Inc., 168 B.R. 294, 303 (Bankr. S.D.N.Y. 1994) (protection

of creditors is an inherent part of the bankruptcy process); see also In re Byrd, 357 F.3d 433, 436

(4th Cir. 2004) (Bankruptcy Code permits a single creditor to commence an involuntary case

against a debtor); In re Norris, 183 B.R. 437, 460 (Bankr. W.D. La. 1995); B.D. Int'l Discount

Corporation, 13 B.R. 639-40 (holding that case was ripe for appointment of a trustee and deserved

bankruptcy administration even if there was only one creditor). See generally David A. Skeel, Jr.,

DEBT'S DOMINION: A HISTORY OF BANKRUPTCY LAW IN AMERICA at 3 (2001) ("The distinctive

features of U.S. bankruptcy law [which] date back to the final decades of the nineteenth century

… assured that creditors would have access to, and share equally in, the assets of an insolvent

debtor....").

                44.    In In re Hrobuchack, No. 14-02098 (JJT), 2015 WL 1651074, at *2 (Bankr.

M.D. Pa. Apr. 8, 2015), the court, in denying a motion for reconsideration by a debtor seeking to

dismiss an involuntary petition, held that the petitioners did not act in bad faith simply by invoking

the court’s jurisdiction because they wanted to be paid the money owed to them:

                       It is true that the petitioning creditors were owed money and,
                       in all certainty, want to have their claim paid to the fullest
                       extent provided by the Bankruptcy Code. The petitioning
                       creditors believed that a fraudulent dissipation of Debtor’s
                       assets was imminent and were attempting to forestall any
                       dissipation of assets from the reach of bona fide creditors.

Hrobuchack, 2015 WL 1651074, at *2.

                45.    Here, the Involuntary Petition was not filed to collect a debt, but rather to

install an independent fiduciary to secure the Alleged Debtor’s books and records, and investigate

and pursue avoidable and fraudulent transfers and breach of fiduciary duty claims, most of which
                                                 12
20-12976-jlg      Doc 19       Filed 02/09/21 Entered 02/09/21 00:49:29             Main Document
                                            Pg 13 of 15



are only available to a trustee, for the benefit of all creditors and parties-in-interest to the estate.

See In re Forever Green Athletic Fields, Inc., 804 F.3d 328 (3d Cir. 2015) (the dissipation of the

alleged debtor's assets is a proper basis for filing an involuntary bankruptcy petition).

                46.       The Alleged Debtor’s arguments to the contrary cannot be justified on any

principled legal basis.

    III.   THE COURT SHOULD NOT DISMISS OR ABSTAIN UNDER SECTION
           305(a) OF THE BANKRUPTCY CODE OR 28 U.S.C. § 1334

           A.         Abstention is an Extraordinary Remedy

                47.       In the Dismissal Motion, the Alleged Debtor seemingly acknowledges its

burden of proof under 11 U.S.C. § 305 (see DISMISSAL MOT. ¶¶ 20-34) but fails to recognize the

extent of its burden to support the extraordinary remedy requested. “The case law concerning

suspension of a bankruptcy case pursuant to § 305(a)(1) is sparse, but there is no dispute that

suspension is ‘an extraordinary remedy that should be used sparingly and not as a substitute for a

motion to dismiss under other sections of the Bankruptcy Code.’” In re Schur Mgmt. Co., Ltd., 323

B.R. 123, 129 (Bankr. S.D.N.Y. 2005) (citing COLLIER ON BANKRUPTCY at ¶ 305.02 at 305-5); see

also In re Corino, 191 B.R. 283, 287 (Bankr. N.D.N.Y. 1995); In re Luftek, Inc., 6 B.R. 539, 548

(Bankr. E.D.N.Y. 1980).

                48.       Under section 305(a) of the Bankruptcy Code, “abstention is appropriate

only if it will not impair the interests of any of the parties involved.” Farmer v. First Va. Bank, 22

B.R. 488, 491 (E.D. Va. 1982).

                49.       In the case at hand, the Alleged Debtor did not even try to demonstrate that

abstention would better serve the interests of creditors, and the record is abundantly clear that it

would not. The purpose of the bankruptcy law includes more than debtor protections, but also,



                                                   13
20-12976-jlg      Doc 19     Filed 02/09/21 Entered 02/09/21 00:49:29             Main Document
                                          Pg 14 of 15



“marshalling and fair distribution of the debtor's assets.” In re Ethanol Pacific, Inc., 166 B.R. 928,

931 (Bankr. D. Idaho 1994).

               50.     Here, Petitioner respectfully submits that this Court is the most appropriate

forum to resolve alleged fraudulent transfer claims and the winding down of the Alleged Debtor’s

affairs, and that the creditor body is entitled to this Court’s jurisdiction in order to protect their

interests.

               51.     Accordingly, because the interests of creditors would be better served in

this Court, abstention is unwarranted under either Bankruptcy Code section 305(a) or 28 U.S.C. §

1334.

    IV.      THE ALLEGED DEBTOR IS NOT ENTITLED TO COSTS OR ATTORNEYS
             FEES UNDER SECTION 303(i) OF THE BANKRUPTCY CODE

               52.     In a desperate attempt to bolster its argument for dismissal, the Alleged

Debtor prematurely requests for fees and costs under section 303(i) of the Bankruptcy Code. See

DISMISSAL MOT. ¶¶ 38-41.

               53.     Under a plain reading of the law, an alleged debtor may be entitled to costs

and fees, only if the court dismisses the involuntary petition other than on consent. See generally

11 U.S.C. § 303(i)(1)(A) & (B); In re Reid, 854 F.2d 156, 161 (7th Cir. 1988) (recovery under

section 303(i) depends on the dismissal of an involuntary petition); Higgins v. Vortex Fishing

Systems, Inc. 379 F3d 701, 706 (9th Cir. 2004) (use of “may” contemplates that fees and costs will

not be awarded in all cases).

               54.     However, as discussed above, the Alleged Debtor has failed to set forth a

basis for dismissal and thus, it is not entitled to costs and fees under section 303(i) of the

Bankruptcy Code.



                                                 14
20-12976-jlg     Doc 19      Filed 02/09/21 Entered 02/09/21 00:49:29             Main Document
                                          Pg 15 of 15



                                         CONCLUSION

               55.     In light of the foregoing, Petitioner respectfully requests that the Court deny

the Dismissal Motion in its entirety and enter an order for relief pursuant to section 303(h) of the

Bankruptcy Code.

Dated: New York, New York
       February 8, 2021



                                                      ROSEN & ASSOCIATES, P.C.
                                                      Counsel to 250 E. 87 Owners Corp.

                                                      By: /s/ Sanford P. Rosen
                                                              Sanford P. Rosen
                                                              Paris Gyparakis
                                                      747 Third Avenue
                                                      New York, NY 10017-2803
                                                      (212) 223-1100




                                                 15
